Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adib et al (US 2017/0369992 A1).
With regards to claims 1, 4, and 10, Adib discloses a scratch-resistant transparent material for display device, the material comprising an “additional layer” 140B, wherein the additional layer material is a polymer such as polyimide (i.e., a polymer layer), a coating material 120 applied on a surface of additional layer 140B, the coating material being a hard coating (i.e., a first hard coating), an “additional layer” 140A further located on coating material 120, wherein the additional layer is selected from an inorganic material such as silicon oxide (i.e., layer 140A is a first inorganic layer), and a substrate layer 110 on a surface of layer 140B, opposite layers 120 and 140A, substrate layer 110 being made of glass (i.e., a second inorganic layer, and it is further noted that glass includes silicon oxide) (Adib: para. [0002]-[0004], [0007], [0076], [0080]-[0082], [0084], [0091], and [0108]; Fig. 3C). With respect to the phrase “cover window,” it is noted that the phrase “cover window” describes an intended use. Given that the structure of Adib contains all of the features in present claim 1, it is not seen how the structure of Adib would not be capable of meeting the phrase “cover window.” However, considering that Adib discloses 
With regards to claim 2, Figure 3C of Adib depicts the polymer film 140B as including first and second opposing sides existing along a thickness of the cover window, the first hard coating layer 120 and the first inorganic layer 140A laminated in order from the first side of the polymer film 140B, the second inorganic layer 110 being in contact with a second side of the polymer film 140B (Adib: Fig. 3C).
With regards to claim 6, Figure 3C of Adib depicts the first hard coating layer 120, first inorganic layer 140A, and second inorganic layer 110 as laminated in order with respect to the polymer film 140B (Adib: Fig. 3C).
With regards to claim 9, Adib discloses the entire cover window as having a thickness of less than 1000 nm (Adib: para. [0082]). Based on this disclosed range, the first hard coating layer thickness is bounded above by a value of 1000 nm (i.e., 1 micrometer). Therefore, Adib discloses a thickness range such that it is impossible for the structure of Adib to not meet the presently claimed range. Based on this finding, Adib is considered to anticipate the claimed range. 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Adib as applied to claim 1 above.
With regards to claim 3, Adib discloses a cover window as applied to claim 1 above. Adib discloses that the layers of its cover window have a thickness of less than 1000 nm (Adib: para. [0082]). This range overlaps the claimed range of about 5 nm to about 30 nm. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 5, Adib further discloses an embodiment wherein the additional layers comprise sub-layers (Adib: para. [0076]). Alternatively, Adib discloses the presence of multiple additional layers on either side of first hard coating layer 120, and therefore, a person or ordinary skill would have found it obvious to have added another layer between hard coating layer 120 and layer 140A, at the express suggestion of Adib (Adib: para. [0076]; Fig. 3C).  Adib teaches that these additional layers or sub-layers may be of the same composition as the layer 120, and therefore, a person of ordinary skill would have found it obvious to have made the additional layer or sub-layer a hard coating layer. It is noted that placement of such a layer or sub-layer on hard coating layer 120, with respect to the structure in Figure 3C of Adib, results in the formation of a second hard coating layer facing the first hard coating layer with the first organic layer therebetween, wherein the second inorganic layer faces the polymer film with the first hard coating layer, the first organic layer and the second hard coating layer therebetween. In the interest of compact prosecution, it is noted that Adib provides an explicit 
With regards to claim 7, the structure of Adib as applied to claim 1 includes the second inorganic layer as defining a bottom outer surface of the cover window, the bottom outer surface being opposite a top outer surface (Adib: see above discussion). Adib further discloses the presence of an additional anti-fingerprint layer (Adib: para. [0091]). While Adib does not explicitly disclose the anti-fingerprint layer as an outer-most top layer (i.e., the anti-fingerprint layer facing the polymer film with the first hard coating layer and the first inorganic layer therebetween, the anti-fingerprint layer defining an outer surface thereof), a person of ordinary skill would have found placement of the anti-fingerprint layer obvious from the viewpoint of preventing fingerprints (i.e., the phrase “anti-fingerprint” implies that the layer is capable of preventing fingerprints, and it is not seen how a non-outermost layer could achieve such a function) (Adib: para. [0091]). In other words, it is through logical process of elimination of potential alternatives that a person of ordinary skill would have recognized the anti-fingerprint layer as an outer-most layer. Alternatively, as Adib provides an explicit suggestion to essentially place additional layers or sub-layers in any location of the cover window, claim 7 represents one such permutation suggested by Adib.
	With regards to claim 8, Adib does not appear explicit to an organic material in the hard coating layer. However, Adib teaches an embodiment wherein the hard coating layer is composed of two layers, one of which contains a polymer such as polyimide (i.e., an organic material) (Adib: para. [0091]). A person of ordinary skill in the art would have found it obvious to have combined the embodiment depicted in Figure 3C of Adib with the broader teaching of a polymeric layer (including a polymer such as polyimide) at the express suggestion of Adib, and since such an additional layer is taught as providing additional properties such as strength retention (Adib: para. [0091]; Fig. 3C).
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adib in view of Cho et al (US 2010/0103641 A1).
With regards to claims 11 and 14, Adib discloses a scratch-resistant transparent material for display device, the material comprising an “additional layer” 140B, wherein the additional layer material is a polymer such as polyimide (i.e., a polymer layer), a coating material 120 applied on a surface of additional layer 140B, the coating material being a hard coating (i.e., a first hard coating), an “additional layer” 140A further located on coating material 120, wherein the additional layer is selected from an inorganic material such as silicon oxide (i.e., layer 140A is a first inorganic layer), and a substrate layer 110 on a surface of layer 140B, opposite layers 120 and 140A, substrate layer 110 being made of glass (i.e., a second inorganic layer, and it is further noted that glass includes silicon oxide) (Adib: para. [0002]-[0004], [0007], [0076], [0080]-[0082], [0084], [0091], and [0108]; Fig. 3C). With respect to the phrase “cover window,” it is noted that the phrase “cover window” describes an intended use. Given that the structure of Adib contains all of the features in present claim 1, it is not seen how the structure of Adib would not be capable of meeting the phrase “cover window.” However, considering that Adib discloses a scratch-resistant transparent material for a display device, and that “scratch resistant” implies placing the material where it is exposed to an outside environment, it is clear that the material of Adib would be capable of functioning  as a cover window (Adib: para. [0002]-[0004]).
	Although Adib discloses the material used as an outer panel of a display device, Adib does not appear to disclose a first adhesive layer, the adhesive layer being between the display panel and the cover window facing the display panel.
	Cho discloses an OLED display comprising a cover window 10 attached to a display panel 50 via an adhesive layer 15 disposed on cover window 10, the adhesive layer 15 being located between cover window 10 and display panel 50 (Cho: abstract; para. [0037]; Fig. 1). Cho teaches the preceding configuration as known in the art for preventing the formation of an air gap which would otherwise 
With regards to claim 12, Figure 3C of Adib depicts the polymer film 140B as including first and second opposing sides existing along a thickness of the cover window, the first hard coating layer 120 and the first inorganic layer 140A laminated in order from the first side of the polymer film 140B, the second inorganic layer 110 being in contact with a second side of the polymer film 140B (Adib: Fig. 3C).
With regards to claim 13, Adib discloses that the layers of its cover window have a thickness of less than 1000 nm (Adib: para. [0082]). This range overlaps the claimed range of about 5 nm to about 30 nm. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 15, Adib further discloses an embodiment wherein the additional layers comprise sub-layers (Adib: para. [0076]). Alternatively, Adib discloses the presence of multiple additional layers on either side of first hard coating layer 120, and therefore, a person or ordinary skill would have found it obvious to have added another layer between hard coating layer 120 and layer 140A, at the express suggestion of Adib (Adib: para. [0076]; Fig. 3C).  Adib teaches that these additional 
With regards to claim 16, Figure 3C of Adib depicts the first hard coating layer 120, first inorganic layer 140A, and second inorganic layer 110 as laminated in order with respect to the polymer film 140B (Adib: Fig. 3C).
With regards to claim 17, the structure of Adib as applied to claim 1 includes the second inorganic layer as defining a bottom outer surface of the cover window, the bottom outer surface being opposite a top outer surface (Adib: see above discussion). Adib further discloses the presence of an additional anti-fingerprint layer (Adib: para. [0091]). While Adib does not explicitly disclose the anti-fingerprint layer as an outer-most top layer (i.e., the anti-fingerprint layer facing the polymer film with the first hard coating layer and the first inorganic layer therebetween, the anti-fingerprint layer defining an outer surface thereof), a person of ordinary skill would have found placement of the anti-fingerprint layer obvious from the viewpoint of preventing fingerprints (i.e., the phrase “anti-fingerprint” implies that the layer is capable of preventing fingerprints, and it is not seen how a non-outermost layer could achieve such a function) (Adib: para. [0091]). In other words, it is through logical process of elimination of potential alternatives that a person of ordinary skill would have recognized the anti-fingerprint layer 
With regards to claim 18, Cho further discloses the incorporation of a second, additional adhesive member 25 which provides improved impact resistance (i.e., an additional functional layer) (Cho: para. [0044]-[0046]; Fig. 1). A person of ordinary skill in the art would have found it obvious to have incorporated the additional adhesive member 25 in order to improve the adhesion and impact resistance of the laminate of Adib and Cho (Cho: para. [0044]-[0046]; Fig. 1).
With regards to claim 19, Cho further discloses the incorporation of a second, additional adhesive member 25 which provides improved impact resistance (i.e., an additional functional layer) (Cho: para. [0044]-[0046]; Fig. 1). A person of ordinary skill in the art would have found it obvious to have incorporated the additional adhesive member 25 in order to improve the adhesion and impact resistance of the laminate of Adib and Cho (Cho: para. [0044]-[0046]; Fig. 1). Cho further discloses a flange member facing the cover window with this second additional adhesive layer located therebetween, and a person of ordinary skill would have incorporated the flange member for the purpose of improved adhesion and impact resistance (Cho: para. [0044]-[0046]; Fig. 1).
With regards to claim 20, Adib teaches the incorporation of additional coated layers made of inorganic materials for the purpose of providing improved optical and mechanical properties (Cho: para. [0091]). Therefore, a person of ordinary skill would have found it obvious to have included at least a base film, a hard coating layer, and an inorganic layer within the protection layer for the purpose of improving the optical and mechanical properties of the laminate of Adib and Cho (Cho: para. [0091]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783